06/22/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0178



                             No. DA 21-0178

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

GORDON THOMAS LEWIS ZUNDEL,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 21, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 22 2021